Filed 10/14/21 P. v. Partida CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H047706
                                                                     (Santa Cruz County
           Plaintiff and Respondent,                                  Super. Ct. No. 17CR04728)

           v.

 RICHARD GALVAN PARTIDA,

           Defendant and Appellant.
         A jury found defendant Richard Galvan Partida guilty of possessing a firearm as a
felon, possession of ammunition, and resisting or obstructing a peace officer. The trial
court imposed a total term of two years in state prison.
         We appointed counsel, who filed an opening brief stating the case and the facts but
raising no specific issues. We attempted to notify Partida of his right to submit written
argument on his own behalf within 30 days, but our letter to him was returned and
counsel was unable to determine his address after several attempts. The deadline has
passed and we have received no response.
         We have reviewed the entire record under People v. Wende (1979) 25 Cal.3d 436
(Wende). (See also People v. Kelly (2006) 40 Cal.4th 106 (Kelly).) We conclude there is
no arguable issue on appeal, and we will affirm the judgment.
                        I. FACTUAL AND PROCEDURAL BACKGROUND
   A. Procedural Background
       The prosecution charged Partida with six counts: count 1—possession of a
firearm by a felon (Pen. Code, § 29800, subd. (a)(1))1; counts 2 and 3—resisting an
executive officer (§ 69); count 4—possession of ammunition by a prohibited person
(§ 30305, subd. (a)(1)); and counts 5 and 6—resisting, obstructing, or delaying a peace
officer (§ 148, subd. (a)(1)).
       The jury found Partida guilty on counts 1, 4, and 5, but the jury was unable to
reach a verdict on counts 2, 3, and 6. The trial court found the jury was hopelessly
deadlocked on the latter three counts and declared a mistrial as to those counts. The court
imposed an aggregate term of two years in state prison, consisting of the middle term of
two years for count 1; a concurrent two-year term for count 4; and a concurrent term of
124 days in county jail for count 5.
   B. Facts of the Offenses
       Partida shot himself in the buttocks with a pistol while he was at home. He
admitted doing so when he testified in his defense at trial, and he admitted having
ammunition in his possession. He further admitted he had previously been convicted of a
felony.
       While Partida was in the hospital for the gunshot wound, the police obtained a
search warrant for his house. While the police were securing the property to prepare for
the search, Partida told his family members at the hospital to go to the house and enter it
against police orders. Partida then left the hospital and went to the house himself. When
he arrived at the house, he told his family members the police had no legal right to keep
them out and again told them to enter the house.




       1
           Subsequent undesignated statutory references are to the Penal Code.

                                              2
      The police arrested Partida and completed their search of the property. In the
house, police found a loaded Colt .45-caliber semiautomatic pistol and ammunition.
                                      II. DISCUSSION
      We have reviewed the entire record under Wende, supra, 25 Cal.3d 436, and Kelly,
supra, 40 Cal.4th 106. We find no arguable issue on appeal, and we conclude appellate
counsel has fully complied with her responsibilities. (Wende, at p. 441.)
                                    III.   DISPOSITION
      The judgment is affirmed.




                                            3
                                 _______________________________
                                 Greenwood, P. J.




WE CONCUR:




______________________________________
 Danner, J.




______________________________________
 Wilson, J.




People v. Partida
No. H047706